Opinion issued January 16, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00295-CV
                            ———————————
KATHRYN PASCH, ANDREW PASCH AND PASCH ENTERPRISES LLC,
                      Appellants
                                        V.
      TLMA, LLC AND DONALD WAYNE PADDACK JR, Appellees



                    On Appeal from the 434th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-243809


                          MEMORANDUM OPINION

      Appellants have filed a joint motion to dismiss the appeal. See TEX. R. APP.

P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                        2